DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 1/5/2021 have been entered and fully considered.  Claims 1, 4-6 and 9-11 are amended, claims 2, 3, 7 and 8 are canceled, and claims 1, 4-6 and 9-11 are currently pending.

Response to Argument
Applicant’s arguments with respect to claims 1, 4-6 and 9-11 have been fully considered and are persuasive.  The claims rejections under 35 U.S.C. 103(a) have been withdrawn.

EXAMINER’S AMENDMENT
The application has been amended as follows:
BEGIN AMENDMENT 
Claim 1 (currently amended): A first terminal device that is capable of communication with a second terminal device different from the first terminal device, the first terminal device comprising: 
reception circuitry that receives first system information and second system information that are broadcast by a first cell on a non-serving frequency for Device-to-Device (D2D) communication, 

the second system information indicating radio resource pools by which the first terminal device is allowed to perform D2D communication, 
measurement circuitry that performs measurements on the non-serving frequency for cell selection of the first cell; and 
cell selection circuitry that selects the first cell for the D2D communication in a case that a measured reception result of the first cell exceeds the lower bound information; 
in a case that the cell selection circuitry selects the first cell for the D2D communication, the first cell is regarded to be in coverage, a transmission circuitry transmits, in the first cell, a data related to the D2D communication by using the radio resource pools broadcasted in the first cell, and 
in a case that the measured reception result of the first cell does not exceed the lower bound information, the transmission circuitry transmits a data related to the D2D communication by using preconfigured radio resource pools of the first terminal device, 
the preconfigured radio resource pools including: Application No. 15/327,427 January 5, 2021 Reply to the Office Action dated October 6, 2020 Page 3 of 11 
i) a resource pool used both for transmission and for reception, 
ii) a resource pool used for transmission, or 
iii) a resource pool used for reception; 
wherein the second system information in the first cell is re-acquired based on update information of the second system information related to the D2D 

Claim 4 (currently amended): A base station device comprising: 
transmission circuitry that transmits, to a first terminal device capable of communication with a second terminal device, first system information and second system information that are broadcast by a first cell on a non-serving frequency for Device-to-Device (D2D) communication for the first terminal device, wherein 
the first system information includes lower bound information as cell selection parameters for the first cell for the D2D communication, 
the second system information indicates radio resource pools by which the first terminal device is allowed to perform D2D communication, 
in a case that the first terminal device selects the first cell for the D2D communication when a measured reception result of the first cell exceeds the lower bound information, the first cell is regarding to be in coverage, the radio resource pools broadcasted in the first cell are used to receive, in the first cell, a data related to the D2D communication, and 
in a case that the measured reception result of the first cell does not exceed the lower bound information, preconfigured radio resource pools of the first terminal device are used to receive a data related to the D2D communication, 
the preconfigured radio resource pools including: Application No. 15/327,427 January 5, 2021 Reply to the Office Action dated October 6, 2020 Page 4 of 11 
i) a resource pool used both for transmission and for reception, 
ii) a resource pool used for transmission, or 

wherein the second system information in the first cell is re-acquired based on update information of the second system information related to the D2D communication, which is broadcast by the first cell, in a case where transmission/reception related to the D2D communication is performed in the first cell.  

Claim 5 (currently amended): A communication system, comprising: 
a first terminal device that is capable of communication with a second terminal device; and 
a base station device that performs communication with the first terminal device, wherein 
the base station device includes: 
transmission circuitry that transmits, to the first terminal device, first system information and second system information that are broadcast by a first cell on a non-serving frequency for Device-to-Device (D2D) communication for the first terminal device, wherein 
the first system information includes lower bound information as cell selection parameters for the first cell for the D2D communication, 
the second system information indicates radio resource pools by which the first terminal device is allowed to perform the D2D communication; 
the first terminal device includes: 
reception circuitry that receives the first system information and the second system information that are broadcast by the first cell, 

the second system information including radio resource pools by which the first terminal device is allowed to perform D2D communication, wherein a measurement result fulfills the cell selection parameters; 
Application No. 15/327,427

measurement circuitry that performs measurements on the non-serving frequency for cell selection of the first cell; and 
cell selection circuitry that selects the first cell for the D2D communication in a case that a measured reception result of the first cell exceeds the lower bound information; 
in a case that the cell selection circuitry selects the first cell for the D2D communication, the first cell is regarded to be in coverage, a transmission circuitry transmits, in the first cell, a data related to the D2D communication by using the radio resource pools broadcasted in the first cell, and 
in a case that the measured reception result of the first cell does not exceed the lower bound information, the transmission circuitry transmits a data related to the D2D communication by using preconfigured radio resource pools of the first terminal device, 
the preconfigured radio resource pools including: 
i) a resource pool used both for transmission and for reception, 
ii) a resource pool used for transmission, and 
iii) a resource pool used for reception; 
wherein the second system information in the first cell is re-acquired based on update information of the second system information related to the D2D 

Claim 6 (currently amended): A communication method of a first terminal device that is capable of communication with a second terminal, the communication method comprising: 
receiving first system information and second system information that are broadcast by a first cell on a non-serving-frequency for Device-to-Device (D2D) communication,Page 6 of 11 
the first system information including lower bound information as cell selection parameters for the first cell for the D2D communication, 
the second system information indicating radio resource pools by which the first terminal device is allowed to perform D2D communication, 
performing measurements on the non-serving frequency for cell selection of the first cell; 
selecting the first cell for the D2D communication in a case that a measured reception result of the first cell exceeds the lower bound information; 
in a case that the first terminal device is selected the first cell for the D2D communication, the first cell is regarded to be in coverage, transmitting, in the first cell, a data related to the D2D communication by using the radio resource pools broadcasted in the first cell, and 

the preconfigured radio resource pools including: 
i) a resource pool used both for transmission and for reception, 
ii) a resource pool used for transmission, or 
iii) a resource pool used for reception; 
wherein the second system information in the first cell is re-acquired based on update information of the second system information related to the D2D communication, which is broadcast by the first cell, in a case where transmission/reception related to the D2D communication is performed in the first cell.


Claim 9 (currently amended): A communication method of a base station device, comprising:
transmitting, to a first terminal device capable of communication with a second terminal device, first system information and second system information that are broadcast by a first cell on a non-serving frequency for Device-to-Device (D2D) communication for the first terminal device, wherein 
the first system information includes lower bound information as cell selection parameters for the first cell for the D2D communication on a non-serving frequency, 

in a case that the first terminal device selects the first cell for the D2D communication when a measured reception result of the first cell exceeds the lower bound information, the first cell is regarded to be in coverage, receiving, in the first cell, a data related to the D2D communication by using the radio resource pools broadcasted in the first cell, and 
in a case that the measured reception result of the first cell does not exceed the lower bound information, receiving a data related to the D2D communication by using preconfigured radio resource pools of the first terminal device, 
the preconfigured radio resource pools including: 
i) a resource pool used both for transmission and for reception, 
ii) a resource pool used for transmission, or 
iii) a resource pool used for receptions;
wherein the second system information in the first cell is re-acquired based on update information of the second system information related to the D2D communication, which is broadcast by the first cell, in a case where transmission/reception related to the D2D communication is performed in the first cell.


Claim 10 (currently amended): A first terminal device that is capable of communication with a second terminal device to execute a series of functions, the functions comprising: 

the first system information including lower bound information as cell selection parameters for the first cell for the D2D communication, 
the second system information indicating radio resource pools by which the first terminal device is allowed to perform D2D communication, 
performing measurements on the non-serving frequency for cell selection of the first cell; 
selecting the first cell for the D2D communication in a case that a measured reception result of the first cell exceeds the lower bound information; 
in a case that the first terminal device selects the first cell for the D2D communication, the first cell is regarded to be in coverage, transmitting, in the first cell, a data related to the D2D communication by using the radio resource pools broadcasted in the first cell, and 
in a case that the measured reception result of the first cell does not exceed the lower bound information, transmitting a data related to the D2D communication by using preconfigured radio resource pools of the first terminal device, 
the preconfigured radio resource pools including: 
i) a resource pool used both for transmission and for reception, 
ii) a resource pool used for transmission, or 
iii) a resource pool used for reception; 
D2D communication, which is broadcast by the first cell, in a case where transmission/reception related to the D2D communication is performed in the first cell.


Claim 11 (currently amended): An integrated circuit mounted in a base station device to execute a series of functions, the functions comprising: 
transmitting, to a first terminal device capable of communication with a second terminal device, first system information and second system information that are broadcast by a first cell on a non-serving frequency for Device-to-Device (D2D) communication for the first terminal device, wherein 
the first system information includes lower bound information as cell selection parameters for the first cell for the D2D communication, 
the second system information indicating radio resource pools by which the first terminal device is allowed to perform D2D communication; 
in a case that the first terminal device selects the first cell for the D2D communication when a measured reception result of the first cell exceeds the lower bound information, the first cell is regarded to be in coverage, transmitting, in the first cell, a data related to the D2D communication by using the radio resource pools broadcasted in the first cell, and 

the preconfigured radio resource pools including: 
i) a resource pool used both for transmission and for reception, 
ii) a resource pool used for transmission, or 
iii) a resource pool used for reception; 
wherein the second system information in the first cell is re-acquired based on update information of the second system information related to the D2D communication, which is broadcast by the first cell, in a case where transmission/reception related to the D2D communication is performed in the first cell.

	END AMENDMENT

Allowable Subject Matter
Claims 1, 4-6 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's invention is drawn to a terminal apparatus, a base station apparatus, a communication system, a communication method, and an integrated circuit which are capable of efficiently performing device-to-device communication based on a measurement result of an inter-frequency neighboring cell that supports the direct communication.


measurement circuitry that performs measurements on the non-serving frequency for cell selection of the first cell; and cell selection circuitry that selects the first cell for the D2D communication in a case that a measured reception result of the first cell exceeds the lower bound information; in a case that the cell selection circuitry selects the first cell for the D2D communication, the first cell is regarded to be in coverage, a transmission circuitry transmits, in the first cell, a data related to the D2D communication by using the radio resource pools broadcasted in the first cell, and in a case that the measured reception result of the first cell does not exceed the lower bound information, the transmission circuitry transmits a data related to the D2D communication by using preconfigured radio resource pools of the first terminal device; wherein the second system information in the first cell is re-acquired based on update information of the second system information related to the D2D communication, which is broadcast by the first cell, in a case where transmission/reception related to the D2D communication is performed in the first cell.

Accordingly, Applicant’s independent claims 1, 4-6 and 9-11 allowed for these reasons and for the reasons recited by Applicant in Applicant Arguments/Remarks filed on 1/5/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yuwen Pan can be reached on (571) 272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. G./
Examiner, Art Unit 2647
/YUWEN PAN/           Supervisory Patent Examiner, Art Unit 2649